Name: Decision of the EEA Joint Committee No 58/1999 of 30Ã April 1999 amending AnnexÃ XX (environment) to the EEA Agreement
 Type: Decision
 Subject Matter: wood industry;  leather and textile industries;  consumption;  marketing;  European construction;  technology and technical regulations
 Date Published: 2000-11-09

 Avis juridique important|22000D1109(13)Decision of the EEA Joint Committee No 58/1999 of 30 April 1999 amending Annex XX (environment) to the EEA Agreement Official Journal L 284 , 09/11/2000 P. 0034 - 0035Decision of the EEA Joint CommitteeNo 58/1999of 30 April 1999amending Annex XX (environment) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XX to the Agreement was amended by Decision No 44/1999 of the EEA Joint Committee of 26 March 1999(1).(2) Commission Decision 98/634/EC of 2 October 1998 establishing the ecological criteria for the award of the Community eco-label to bed mattresses(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 2el (Commission Decision 96/703/EC) in Annex XX to the Agreement:"2em. 398 D 0634: Commission Decision 98/634/EC of 2 October 1998 establishing the ecological criteria for the award of the Community eco-label to bed mattresses (OJ L 302, 12.11.1998, p. 31)."Article 2The texts of Decision 98/634/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 1 May 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 30 April 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 266, 19.10.2000.(2) OJ L 302, 12.11.1998, p. 31.